DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/23/2021 has been entered. Claims 1,2,6-8 and 10 have been amended. Claims 3,5,9 and 11-15 have been canceled in this amendment. New Claim 6 has been added in this amendment. Claims 1-2,4,6-8,10 and 16 are still pending in this application, with claim 1 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the drawings of the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant’s arguments with respect to rejection of Claim 1 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1,8 and 10 are objected to because of the following informalities:
In claim 1, line 15, “wireless of wired” should read “wireless or wired”.
In claim 1, line 16, “performed” should read “perform”.
In claim 1, line 18, "the resulting data" may be changed to “the processed data”.
In claim 8, line 2, “satellite GW” is not clearly mentioning whether a satellite GW or any specific satellite GW or all satellite GWs.
In claim 10, line 8, “a main GW” may read “the main GW”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1,2,4,6-8,10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, recites the limitation "the plurality of satellite GWS" in line 14. There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to. For the examination purpose, the examiner interprets that as “the plurality of satellite GWs..”.
Claims 2,4,6-8,10 and 16 are rejected based upon claim dependency to independent claim 1.

Claim 6 recites the limitation "the satellite GW" in line 3. There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claim 6 recites the limitation "the at least one second controller" in line 3. There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
     Claim 8 is rejected based upon claim dependency to claim 6.

	Claim 7 recites the limitation "the predefined data processing" in line 3. There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claim 10 recites the limitation "the predefined data processing" in line 7. There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.	

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2020/0026892 to Sundaram (Fig.6 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2019/0307084 to Ersavas (Fig.11 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2010/0177750 to Essinger (Fig.1A1 and associated paragraphs).
4.	U.S. Patent Application Publication No. 2004/0240430 to   (Fig.1 and associated paragraphs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,4,6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kusserow (US 2016/0185568 A1-IDS, hereinafter referred to as “Kusserow”) in view of Bunter et al. (US 2012/0051449 A1-IDS, hereinafter referred to as “Bunter”) in view of Saldin et al. (US 2016/0351036A1, hereinafter referred to as “Saldin”) and further in view of Smith (US 2020/0274934 A1, hereinafter referred to as “Smith”).


Regarding claim 1, Kusserow discloses a communication system (Kusserow Fig.1 Para[0025] A communication system for an elevator) to be used in a passenger conveyor system having a plurality of sensors (Kusserow Fig.1 Ref:4 Para[0025] Multiple sensor units can be in an elevator system) and/or controllers, the communication system comprising: 
a main gateway (GW) (Kusserow Fig.1 Ref:2 Para[0036] The second communication unit (i.e. main gateway)) connected to a first controller of the system (Kusserow Fig.1 Ref:13 Para[0036] The monitoring unit (i.e. controller)), the main GW connectable to a management center (Kusserow Fig.1 Ref:12 Para[0036] The second communication unit is connected to the service center (i.e. management center) to send the data with the high priority) of the system via the Internet or a cloud system (Kusserow Para[0012] The second communication unit is connected to the service center via packet network (i.e. internet)); and 
at least one satellite GW (Kusserow Fig.1 Ref:1 Para[0025] The first communication unit (i.e. satellite gateway) receives data from a sensor) connected to at least one of the plurality of sensors and/or controllers of the system (Kusserow Fig.1 Ref:4 Para[0025,27] The sensor unit is in a communication with the first communication unit), the at least one satellite GW connected to the main GW via a wireless local area network (WLAN) (Kusserow Para[0036] The first and second communication devices can be connected with non-wired (i.e. wireless) connection and the first communication unit sends data to the second communication unit).
Kusserow does not explicitly mention that the first or second communication unit as a gateway. 
However, Bunter from the same field of invention discloses a communication apparatus which provides a communication between the elevator system and a remote supervisory control center or sensor (Bunter Fig.2 Ref:5,13 Para[0070,0074] The communication apparatus (i.e. main or satellite gateway) has a processor, memory, telephone and bus port, network port for a communication network and radio antennas). 


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kusserow to have the feature of “the communication apparatus as a gateway” as taught by Bunter. The suggestion/motivation would have been able to forward signals to a remote servicing center via a telecommunication network (Bunter Para[0002]).
 Kusserow in view of Bunter does not explicitly disclose the at least one satellite GW comprises a plurality of satellite GWs which are wirelessly connected to each other via the WLAN; each of the plurality of satellite GWS is connected with at least one of the plurality of sensors and/or controllers via a wireless of wired connection.
However, Saldin from the same field of invention discloses the at least one satellite GW comprises a plurality of satellite GWs which are wirelessly connected to each other via the WLAN (Saldin Fig.1A Ref:100,130 Para[0030] Multiple IoT systems including IoT ecosystem gateway (i.e. satellite gateway) for each can be in a premise. Para[0036] Multiple gateways are in the system and connected via LAN communication system (i.e. wireless communication)); each of the plurality of satellite GWS is connected with at least one of the plurality of sensors and/or controllers via a wireless of wired connection (Saldin Fig.1A Ref:130,104 Para[0034] IoT ecosystem gateway is connected to IoT devices (i.e. sensors)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kusserow and Bunter to have the feature of “the at least one satellite GW comprises a plurality of satellite GWs which are wirelessly connected to each other via the WLAN; each of the plurality of satellite GWS is connected with at least one of the plurality of sensors and/or controllers via a wireless of wired connection” as taught by Saldin. The suggestion/motivation would have been able to eliminate security risks by providing locally managed system (Saldin Para[0010]).
Kusserow in view of Bunter and Saldin does not explicitly disclose each of the plurality of satellite GWs is configured to performed data processing on data received 
However, Smith from the same field of invention discloses each of the plurality of satellite GWs (Smith Fig:2 Ref:204,226 Para[0042] The data aggregators (i.e. satellite gateways) receive data from the sensors) is configured to performed data processing on data (Smith Fig:2 Para[0042] The data aggregator performs back end processing on the data received from the sensors) received from the at least one of the plurality of sensors (Smith Fig:2 Ref:228 Para[0042] The sensors are connected to the aggregator) and/or controllers and to transfer the resulting data to the main gateway (GW) (Smith Fig:2 Ref:204 Para[0042] The aggregator sends processed data to the server via a gateway (i.e. main gateway)) via the WLAN (Smith Fig:1,2 Para[0031] The network can be a wireless local area network WLAN).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kusserow, Bunter and Saldin to have the feature of “each of the plurality of Smith. The suggestion/motivation would have been able to effectively connect and operate IoT devices (Smith Para[0004]).

Regarding claim 4, Kusserow in view of Bunter, Saldin and Smith discloses the system as explained above for Claim 1. Kusserow further discloses wherein the WLAN is any of a Bluetooth Low Energy (BLE) network or a Sub-1 GHz RF network (Kusserow Para[0013] The Bluetooth provides local network).
Regarding claim 6, Kusserow in view of Bunter, Saldin and Smith discloses the system as explained above for Claim 1. Bunter further discloses wherein the connection between the main GW and the first controller, and/or the connection between the satellite GW and the at least one second controller is a wired connection using an RS-422 cable, an RS-232 cable, a Modbus cable, a serial discrete cable, a (Bunter Para[0068] The signal network is a RS232 databus).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kusserow, Saldin and Smith to have the feature of “wherein the connection between the main GW and the first controller, and/or the connection between the satellite GW and the at least one second controller is a wired connection using an RS-232 cable” as taught by Bunter. The suggestion/motivation would have been able to forward signals to a remote servicing center via a telecommunication network (Bunter Para[0002]).
Regarding claim 7, Kusserow in view of Bunter, Saldin and Smith discloses the system as explained above for Claim 1. Bunter further discloses wherein the main GW or the at least one satellite GW comprises: a processor configured to perform a predefined data processing with data received from the first controller or each of the plurality of sensors and/or controllers (Bunter Fig.2 Ref:13.1 Para[0074] The communication apparatus has a processor); a first interface module configured to perform wired communications with the first controller or each of the (Bunter Fig.2 Ref:13.12 Para[0074] The network is used for wired connection); and a second interface module configured to perform wireless communications with each of the plurality of sensors and/or controllers or the main GW (Bunter Fig.2 Ref:13.10 Para[0074] The radio antennas are used for wireless communications).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kusserow, Saldin and Smith to have the feature of “wherein the main GW or the at least one satellite GW comprises: a processor configured to perform a predefined data processing with data received from the first controller or each of the plurality of sensors and/or controllers; a first interface module configured to perform wired communications with the first controller or each of the plurality of sensors and/or controllers; and a second interface module configured to perform wireless communications with each of the plurality of sensors and/or controllers or the main GW” as taught by Bunter. The suggestion/motivation would have been able to Bunter Para[0002]).

Regarding claim 10, Kusserow in view of Bunter, Saldin and Smith discloses the system as explained above for Claim 1. Kusserow further discloses a method comprising receiving, by a satellite gateway, among the plurality of satellite GWs, data from at least one of the plurality of sensors and/or controllers (Kusserow Fig.1 Ref:1 Para[0025] The first communication unit (i.e. satellite gateway) receives data from a sensor).
Smith further discloses performing, by the satellite GW, the predefined data processing on the received data (Smith Fig:2 Ref:204,226 Para[0042] The data aggregators (i.e. satellite gateways) receive data from the sensors. Para[0042] The data aggregator performs back end processing on the data received from the sensors), transferring, by the satellite GW, the processed data to a main GW (Smith Fig:2 Ref:204,226 Para[0042] The aggregator sends processed data to the server via a gateway); and transferring, by the main GW, the received data to the management center of the system via the Internet or the cloud system (Smith Fig:2 Para[0042] The processed data is sent to the server (i.e. management server) by the gateway).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kusserow, Bunter and Saldin to have the feature of “performing, by the satellite GW, the predefined data processing on the received data, transferring, by the satellite GW, the processed data to a main GW; and transferring, by the main GW, the received data to the management center of the system via the Internet or the cloud system” as taught by Smith. The suggestion/motivation would have been able to effectively connect and operate IoT devices (Smith Para[0004]).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kusserow in view of Bunter, Saldin, Smith and further in view of POLLEY et al. (US 2018/0262916 A1, hereinafter “Polley”).



Regarding claim 2, Kusserow in view of Bunter, Saldin and Smith discloses the system as explained above for Claim 1. Kusserow in view of Bunter, Saldin and Smith does not explicitly disclose an intermediate satellite GW configured to wirelessly interconnect the main GW and the at least one satellite GW.
However, Polley from the same field of invention discloses an intermediate satellite GW configured to wirelessly interconnect the main GW and the at least one satellite GW (Polley Fig.1 Ref:112,130,135 Para[0021] The repeater provides wireless connection between sensor wireless gateway).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kusserow, Bunter, Saldin and Smith to have the feature of “an intermediate satellite GW configured to wirelessly interconnect the main GW and the at least one satellite GW” as taught by Polley. The suggestion/motivation would have been able to provide a connection between a wireless Polley Para[0005]).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kusserow in view of Bunter, Saldin and Smith and further in view of Hancock et al. (US 2006/0066455A1, hereinafter “Hancock”).

Regarding claim 8, Kusserow in view of Bunter, Saldin and Smith discloses the system as explained above for Claim 1. Kusserow in view of Bunter, Saldin and Smith does not explicitly disclose wherein power for the main GW and satellite GW is provided by an internal power source of the system via the RS 422 cable, the RS-232 cable, the Modbus cable, the serial discrete cable, the PROFibus cable, or the CAN bus.
However, Hancock from the same field of invention discloses wherein power for the main GW and satellite GW is provided by an internal power source of the system via the RS 422 cable, the RS-232 cable, the Modbus cable, the (Hancock Para[0049] The power for the repeater converter is drawn from an RS-232 port).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kusserow, Bunter, Saldin and Smith to have the feature of “wherein power for the main GW and satellite GW is provided by an internal power source of the system via the RS 422 cable, the RS-232 cable, the Modbus cable, the serial discrete cable, the PROFibus cable, or the CAN bus” as taught by Hancock. The suggestion/motivation would have been able to route data with more reliability in a low power mesh network (Hancock Para[0029]).



Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kusserow in view of Bunter, Saldin and Smith and further in view of MORIGUCHI et al. (US 2016/0142493 A1, hereinafter “Moriguchi”).


Regarding claim 16, Kusserow in view of Bunter, Saldin and Smith discloses the system as explained above for Claim 1. Kusserow in view of Bunter, Saldin and Smith does not explicitly disclose wherein the data processing performed by each of the plurality of satellite GWs converts raw data to processed data to reduce an amount of data transferred to the main gateway (GW).
However, Moriguchi from the same field of invention discloses wherein the data processing performed by each of the plurality of satellite GWs converts raw data to processed data to reduce an amount of data transferred to the main gateway (GW) (Moriguchi Fig.1 Ref:121,132 Para[Abstract,0016] The gateway compresses data received from the sensors before sending to a server).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kusserow, Bunter, Saldin and Smith to have the feature of “wherein the data processing performed by each of the plurality of satellite GWs converts raw data to processed data to reduce an amount of data transferred to the main gateway (GW)” as Moriguchi. The suggestion/motivation would have been able to collect data in real-time from sensors and decrease the load by applying compression to the data (Moriguchi Para[0004]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415